                         IN THE UNITED ST ATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                Civil Case No. 5 :20-cv-411-BO

 HELEN JO TALIAFERRO, et al.,                      )
                                                   )
                                  Plaintiffs,      )
                                                   )
                V.                                 )
                                                   )                             ORDER
 NORTH CAROLINA STATE BOARD OF                     )
 ELECTIONS, et al.,                                )
                                                   )
                                  Defendants.      )




       THIS MATTER coming on before the Court on the Parties ' Joint Motion for Continued

Stay Pending Resolution of all Claims, and the Court finding that good cause is shown therefore.

       Now, therefore, the motion is GRANTED. All proceedings in this matter are stayed until

March 15, 2021. To the extent that the matter is not yet resolved at that time, the Defendant shall

file its Answer or otherwise respond to the Complaint.




       SO ORDERED.


       Dated: / - ~ ,       .,.   i/                      ~4rr
                                                             United States District Judge




        Case 5:20-cv-00411-BO Document 49 Filed 01/27/21 Page 1 of 1
